NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted May 29, 2018* 
                                  Decided June 1, 2018 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
 
No. 17‐3608 
 
KELLY RUCKER,                                       Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of Illinois, 
                                                    Eastern Division. 
      v.                                             
                                                    No. 16‐CV‐10506   
DONNA FASANO, et al.,                                
      Defendants‐Appellees.                         Joan B. Gottschall, 
                                                    Judge. 
                                                 

                                        O R D E R 

      No love is lost between romance novelists Kelly Rucker and Donna Fasano, who 
each wrote a tale of a wealthy teenage girl who falls in love with a boy of Native 
American heritage and becomes pregnant, before they are cruelly parted. To the 
                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
 
No. 17‐3608                                                                          Page 2 
 
reader’s relief, however, in each book the lovers are reunited years later, and they 
rekindle their fiery romance while their child explores his indigenous heritage with his 
father’s guidance. The characters’ happy endings, however, did not extend to the 
authors, who each claim to have conceived the story first. Rucker sued Fasano and her 
publishers for copyright infringement. In this appeal challenging the district court’s 
entry of summary judgment for the defendants, Rucker contends that disputes of 
material fact exist regarding Fasano’s access to Rucker’s story and the similarities 
between the two works. We affirm the judgment.   

       We review the facts in the light most favorable to Rucker, the nonmovant. 
See Tradesman Int’l, Inc. v. Black, 724 F.3d 1004, 1009 (7th Cir. 2013). In November 2010, 
Rucker submitted a chapter and detailed synopsis of her romance novel, The Promise of a 
Virgin, to a romantic fiction contest sponsored by Harlequin Enterprising Limited. 
Harlequin informed her in January 2011 that she was not a finalist. In late 2013, while 
browsing online, Rucker discovered a book written by Fasano, Reclaim My Heart. 
Rucker purchased a copy from Amazon.com, where it was an e‐book bestseller; upon 
reading it, she noticed several similarities between the plot of the novel and her work.   

       The Promise of a Virgin is about a heroine named Sheridan who has a teenage 
romance with Kasey, her family’s pool boy, who is part of the Navajo Nation. Reclaim 
My Heart is about a heroine named Tyne who has a teenage romance with Lucas, a boy 
who is part of the Nanticoke Lenni‐Lenape Tribal Nation. The protagonists in each story 
have a secret tryst and the heroine becomes pregnant. The teenage lovers then part 
under tragic circumstances only to reunite years later as adults—ten years in Rucker’s 
book and sixteen years in Fasano’s. In both books the hero finally meets his son, and 
teaches him about his indigenous heritage. The novels both end with the hero and 
heroine falling in love again and getting married.   

       These parallels provoked Rucker to sue Fasano (the author of more than forty 
romance and “women’s fiction” books) and her publishers for copyright infringement 
under 17 U.S.C. § 501, as well as contributory and vicarious copyright infringement. 
Rucker asserts that Harlequin must have shared her synopsis and first chapter with 
Fasano. Fasano attests that she knew nothing about Rucker’s unpublished work prior to 
this lawsuit. Rather, she emphasizes that her relationship with Harlequin ended before 
Rucker began writing The Promise of a Virgin in 2010. Fasano further attests that she 
began writing a novel titled “Hindsight” in 2004, a version of which became Reclaim My 
Heart. Fasano submitted a synopsis for “Hindsight” to Harlequin in 2006, but Fasano 

 
No. 17‐3608                                                                     Page 3 
 
and Harlequin terminated their relationship before it could be published. Amazon 
published it in 2013. 

       The district court entered summary judgment for the defendants. It ruled that 
Fasano could not have copied Rucker’s work because Fasano finished writing 
“Hindsight” before Rucker began writing The Promise of a Virgin. The manuscript for 
“Hindsight,” which Fasano completed in 2007, and her published work Reclaim My 
Heart, are identical except for some minor additions and wording changes. Comparing 
Reclaim My Heart and The Promise of a Virgin, the court found some similarities, but 
concluded they were not strikingly similar—Rucker’s book was a “highly sexualized 
romance,” while Fasano’s was more of a “courtroom drama.” While Rucker’s first 
chapter opens with the heroine admiring the hero’s physique from the side of her pool, 
Fasano’s book begins with the arrest of the heroine’s fifteen‐year‐old son and the 
heroine’s difficult decision to hire the hero, her former lover, as his lawyer. The rest of 
the events in Fasano’s novel spring from the judge’s ultimate order that the hero take 
his son back to the Native American community where he was raised. 

        Rucker first argues, generally, that disputed issues of fact should have precluded 
summary judgment. She does not, however, challenge the district court’s finding that 
her responses to the defendants’ Statement of Material Undisputed Facts were 
inadequate as denials under Northern District of Illinois Local Rule 56.1(b)(3), nor that 
the court improperly construed them as admissions (largely because Rucker repeatedly 
stated she was “without knowledge or belief to the truth of the matter asserted” or, 
“[a]lternatively, denied”). See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 218 (7th Cir. 
2015) (“When a responding party’s statement fails to dispute the facts set forth in the 
moving partyʹs statement in the manner dictated by the rule, those facts are deemed 
admitted for purposes of the motion.”) (quoting Cracco v. Vitran Express, Inc., 559 F.3d 
625, 632 (7th Cir. 2009)).   

       Given Rucker’s admissions, it is established that Fasano did not copy Rucker’s 
work. Without proof of copying, there can be no viable claim for copyright 
infringement. See Design Basics, LLC v. Lexington Homes, Inc., 858 F.3d 1093, 1105 
(7th Cir. 2017). First, a factfinder could not infer copying based on Fasano’s access to 
Rucker’s work: Rucker fails to provide any evidence disputing Fasano’s assertion that 
she had completed the manuscript for “Hindsight” before Rucker even began writing 
The Promise of a Virgin. Instead, she speculates that Fasano had access to The Promise of a 
Virgin either because Fasano might have helped judge Harlequin’s 2010 contest, or 

 
No. 17‐3608                                                                          Page 4 
 
because Fasano might have received a copy from the publisher. But these hypothesized 
scenarios are not evidence and cannot overcome the defendant’s undisputed version of 
events. See Hart v. Mannina, 798 F.3d 578, 588 (7th Cir. 2015); Herzog v. Graphic Packaging 
Intʹl, Inc., 742 F.3d 802, 806 (7th Cir. 2014). Even now Rucker can say only that she 
“believes upon reliable information” that Fasano had access to the submissions to the 
Harlequin contest; this speculation does not permit any inference of copying.   

       Rucker’s second argument, that the district court erred in entering summary 
judgment without allowing her to take additional discovery, also fails. A district court 
does not abuse its discretion by ruling on a summary‐judgment motion when a plaintiff 
has not sought relief under the Federal Rule of Civil Procedure 56(d), and does not 
mention the need for additional discovery in her opposition briefing. Stevo v. Frasor, 
662 F.3d 880, 886 (7th Cir. 2011). Rucker never moved for additional discovery or 
explained a need for it in her opposition brief. And she does not tell us now what 
discovery she needed; we can hardly conclude, therefore, that the judge erred by 
denying it. See Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642, 649 (7th Cir. 2011) 
(explaining that appellants must demonstrate prejudice from denial of discovery). 
Rucker also asserts that the district court should have shown her more leniency with 
regard to discovery because she was pro se. But she was not—though she filed her 
complaint pro se, she was represented for much of the case in the district court, and her 
attorney drafted her response to the summary‐judgment motion.   

        After filing her opening brief on appeal, Rucker filed a motion for recruitment of 
counsel. But Rucker’s brief, as well as her pro se filings in the district court, reflect her 
ability to present her arguments effectively, and the issues in this appeal are not 
complex. In any event, the presence of counsel would not affect the outcome of this 
appeal. 

       Accordingly, the judgment is AFFIRMED.